Andrews, Chief Judge.
Larry Eugene Cravey and Cravey & Sons, Inc., the insureds under an automobile liability policy issued by Southern Trust Insurance Company in 1984, sued Southern Trust claiming they are entitled to purchase additional optional personal injury protection coverage which was marked as rejected on two applications for insurance signed by an agent for the insureds. Southern Trust appeals from the trial court’s grant of summary judgment in favor of the insureds.
On summary judgment sought by Southern Trust and the *541insureds, the sole issue was whether or not the statements on the Southern Trust application forms indicating that the optional coverages had been explained to the applicants were in boldface type as required by former OCGA § 33-34-5 (b), which was in effect at the time the applications were signed. The trial court granted summary judgment in favor of the insureds concluding that the explanatory statements in the applications did not meet the boldface type requirement of former OCGA § 33-34-5 (b).
Decided September 2, 1997
Reconsideration denied September 17, 1997
McNatt, Greene & Thompson, Troy L. Greene, for appellant.
Former OCGA § 33-34-5 (b) provided: “Each initial application for a new policy of motor vehicle liability insurance sold in this state after November 1, 1982, shall contain a statement in boldface type signed by the applicant indicating that the optional coverages listed in subsection (a) of this Code section have been explained to the applicant.” The test established in Southern Guaranty Ins. Co. v. Goddard, 259 Ga. 257 (379 SE2d 778) (1989), to gauge compliance with the boldface type requirement is that the typeface of the explanatory statement must be in “print which exhibits a face sufficiently heavy in appearance to cause it to be more conspicuous than the print which surrounds it.” Id. at 258.
Our examination of the applications at issue, which appear to be identical, reveals that the explanatory statements contained in both applications are in a boldface type sufficient to comply with the statute and the Goddard test requiring that the print exhibit a face heavy enough in appearance to cause it to be more conspicuous than the print which surrounds it. We find the type of the statements in the Southern Trust applications to be as conspicuous as the type approved by the Supreme Court in the insurance applications considered in Southern Fire & Cas. Co. v. Freeman, 268 Ga. 60 (485 SE2d 738) (1997) (see the application considered in Freeman at 222 Ga. App. 308, 312 (474 SE2d 195) (1996), rev’d, 268 Ga. 60).
Since the explanatory statements in the applications satisfied the boldface type requirements of former OCGA § 33-34-5 (b), the insureds were not entitled to additional coverage, and the trial court erred by granting summary judgment in favor of the insureds.

Judgment reversed.


Eldridge, J, and Senior Appellate Judge Harold R. Banke concur.

Newton, Smith, Durden, Kaufold & Rice, Wilson R. Smith, Jiles M. Barfield, for appellees.